                      Case 2:20-cv-00671-JCM-NJK Document 42 Filed 10/14/20 Page 1 of 6



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    SHAUN GOODRICH,                                       Case No. 2:20-CV-671 JCM (NJK)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     GRG ENTERPRISES, LLC, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendant GRG Enterprises, LLC d/b/a Mackenzie River

               14     (“GRG”) motion to dismiss cross-claims. (ECF No. 31). Defendants Callville Bay Resort &
                      Marina and Forever Resorts LLC (“the Callville defendants”) filed a response, (ECF No. 32), to
               15
                      which GRG replied. (ECF No. 33).
               16
                      I.     Background
               17
                             The instant case arises from plaintiff Shaun Goodrich’s (“Goodrich”) injuries that took
               18
                      place at the businesses of GRG and the Callville defendants, approximately three months apart.
               19     (ECF No. 1). Plaintiff asserts separate claims against GRG and the Callville defendants for
               20     negligence.
               21            On March 11, 2018, plaintiff was a customer at MacKenzie River Pizza, Grill & Pub
               22     which is operated by GRG. (ECF No. 31). The chair he was seated in became “loose, slipped,

               23     tipped, rocked or wobbled.” (Id.). Plaintiff fell and was taken to the hospital by ambulance. (Id).
                             Several months later, on May 28, 2018, plaintiff was walking on a dock, maintained and
               24
                      owned by the Callville defendants, when he tripped over a loose power cord in a poorly lit area.
               25
                      (ECF No. 1). Plaintiff fell off the dock, hitting his head on a wood log. (Id.). Plaintiff suffered a
               26
                      head wound and aspirated a large amount of water. (Id). Because of this incident, plaintiff spent
               27
                      three days in two different hospitals and, on December 16, 2019, he underwent cervical anterior
               28     decompression and fusion surgery. (Id.).

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00671-JCM-NJK Document 42 Filed 10/14/20 Page 2 of 6



                1            In March 2020, plaintiff initiated this suit in Nevada state court. (ECF No.1). Plaintiff
                2     brought claims of negligence against GRG and the Callville defendants. (Id.). Plaintiff alleges

                3     physical harm, pain, loss of mobility, economic losses, and adverse employment effects

                4     stemming from both incidents. (Id.).
                             On April 10, 2020, the Callville defendants removed to this court. (ECF No. 1). The
                5
                      Callville defendants answered plaintiff’s amended complaint and filed two cross-claims against
                6
                      GRG: (1) Contribution and (2) Equitable Indemnity (ECF No. 14.). GRG answered the cross-
                7
                      claims on April 22, 2020. (ECF No. 15).
                8            On June 9, 2020, defendant GRG filed its instant motion to dismiss both cross-claims.
                9     (ECF No. 31).
              10      II.    Legal Standard
              11             Federal Rule of Civil Procedure 12(c) allows a party to move for judgment on the

              12      pleadings “[a]fter the pleadings are closed but within such time as not to delay the trial.” Rule

              13      12(c) is “functionally identical to Rule 12(b)(6) and . . . the same standard of review applies to
                      motions brought under either rule.” Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1055 n.4
              14
                      (9th Cir. 2011) (internal citation and quotation omitted). Therefore, “[a] judgment on the
              15
                      pleadings is properly granted when, taking all the allegations in the pleadings as true, the moving
              16
                      party is entitled to judgment as a matter of law.” Milne ex rel. Coyne v. Stephen Slesinger, Inc.,
              17      430 F.3d 1036, 1042 (9th Cir. 2005) (internal quotations and citations omitted). To proceed, a
              18      complaint must contain “sufficient factual matter, accepted as true, to state a claim to relief that
              19      is plausible on its face” may not be dismissed under Rules 12(b)(6) or 12(c). Ashcroft v. Iqbal,
              20      556 U.S. 662, 678 (2009) (internal citation and quotation omitted).

              21             A court may dismiss a complaint for “failure to state a claim upon which relief can be

              22      granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
                      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              23
                      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              24
                      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              25
                      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              26      omitted).
              27             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              28      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:20-cv-00671-JCM-NJK Document 42 Filed 10/14/20 Page 3 of 6



                1     matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
                2     omitted).

                3            In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply

                4     when considering motions to dismiss. First, the court must accept as true all well-pled factual
                      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
                5
                      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
                6
                      conclusory statements, do not suffice. Id. at 678.
                7
                             Second, the court must consider whether the factual allegations in the complaint allege a
                8     plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
                9     alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              10      the alleged misconduct. Id. at 678.
              11             The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d

              12      1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:

              13                     First, to be entitled to the presumption of truth, allegations in a
                                     complaint or counterclaim may not simply recite the elements of a
              14                     cause of action, but must contain sufficient allegations of
                                     underlying facts to give fair notice and to enable the opposing
              15                     party to defend itself effectively. Second, the factual allegations
                                     that are taken as true must plausibly suggest an entitlement to
              16                     relief, such that it is not unfair to require the opposing party to be
                                     subjected to the expense of discovery and continued litigation.
              17
              18      Id.
                      III.   Discussion
              19
                             GRG moves to dismiss both cross-claims by the Callville defendants: (1) contribution
              20
                      and (2) equitable indemnity. (ECF No. 31). With the well-pled factual allegations of the
              21
                      pleadings accepted as true, the court dismisses only the cross-claim of equitable indemnity.
              22             As a preliminary matter, the Callville defendants argue that GRG’s motion to dismiss is
              23      untimely. (ECF No. 32). On April 22, 2020, GRG answered the Callville defendants’ cross-
              24      claims. (ECF No. 15). On June 9, 2020, GRG filed its instant motion to dismiss. (ECF. No. 31).
              25      A defendant must file its 12(b)(6) motion to dismiss before its first responsive pleading. See

              26      Elvig v. Calvin Presbyterian Church, 375 F.3d 951, 954 (9th Cir. 2004). Although the Callville

              27      defendants are correct, this court will construe GRG’s instant motion to dismiss as a motion for
                      judgment on the pleadings. See id.
              28

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:20-cv-00671-JCM-NJK Document 42 Filed 10/14/20 Page 4 of 6



                1        A. Contribution
                2              In Nevada, to prevail on a claim for right to contribution, there must be “two or more

                3     persons [that] become jointly or severally liable in tort for the same injury to person or property

                4     of for the same wrongful death . . . even though judgment has not been recovered against all or
                      any of them.” Nev. Rev. Stat. 17.225. Additionally, the right to contribution exists only for the
                5
                      tortfeasor who paid a larger amount than their equitable share. Id. Lastly, a tortfeasor is not
                6
                      permitted to recover contribution from any other tortfeasor, if it is in excess of what was
                7
                      reasonable. Id.
                8              GRG argues that the Callville defendants’ contribution claim fails as a matter of law
                9     because GRG and the Callville defendants are “clearly successive tortfeasors and not joint
              10      tortfeasors.” (ECF No. 31). GRG argues that plaintiff Goodrich alleged “two separate causes of
              11      action, which stem from two different and distinct incidents.” (Id.). “Successive tortfeasors” is

              12      defined as two people or entities that produce acts “differing in time and place of commission as

              13      well in nature, [causing] produced two separate injuries [that] give rise to two distinct causes of
                      action” Hansen v. Collet, 380 P.2d 301, 305 (Nev. 1963). “When tortfeasors are successive,
              14
                      rather than joint tortfeasors, there can be no claim for contribution as a matter of law.” Republic
              15
                      Silver State Disposal v. Cash, 2018 Nev. Dist. LEXIS 1314 (Nev. 2018).
              16
                               Defendant GRG makes the argument that the Callville defendants are successive
              17      tortfeasors, because these two incidents occurred on different days, at different times, and in
              18      different locations. (Id.). However, this court accepts the factual allegations in the amended
              19      complaint as true. See Rowe v. Educ. Credit Mgmt. Corp., 559 F.3d 1028, 1029-30 (9th Cir.
              20      2009).

              21               Here, the Callville defendants assert that the claim of contribution cannot be dismissed

              22      because, taken as true, the plaintiffs’ complaint uses the phrase “jointly and severally” multiple
                      times throughout; therefore, it shows that defendants are joint tortfeasors and not successive.
              23
                      (ECF No. 31). However, this statement by the Callville defendants is conclusory. (ECF No. 33).
              24
                      “While legal conclusions can provide the framework for a complaint, they must be supported by
              25
                      factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). This court will not consider this
              26      argument as the reasoning for the claim of contribution to proceed.
              27               This claim may proceed because both incidents created an indivisible injury. (ECF No.
              28      32). If the actions of the joint tortfeasors were separate and independent, but the actions “produce

James C. Mahan
U.S. District Judge                                                  -4-
                      Case 2:20-cv-00671-JCM-NJK Document 42 Filed 10/14/20 Page 5 of 6



                1     an indivisible injury” they are entitled to pursue a claim of contribution. Discount Tire v. Fisher
                2     Sand & Gravel, 400 P.3d at 244. Even though GRG argues that the incidents were “two separate

                3     causes of action, which stem from two different and distinct incidents” taking the plaintiffs’

                4     allegations as true, there is no definitive evidence showing who is at fault for plaintiffs’ injuries.
                      Id. The Callville defendants argue that in both incidents the plaintiff hit his head and further
                5
                      discovery is needed in order “to determine the causation of the alleged collective damages and
                6
                      cervical spine fusion surgery;” this further shows that one defendant cannot be definitively liable
                7
                      for the plaintiffs’ injury. (Id.).
                8           A. Equitable Indemnity
                9              Equitable indemnity “allows a defendant to seek recovery from other potential
              10      tortfeasors.” Pack v. LaTourette, 277 P.3d 1246, 1249 (Nev. 2012). The claim is “generally
              11      available to remedy the situation in which the defendant, who has committed no independent

              12      wrong, is held liable for the loss of a plaintiff caused by another party.” Id. at 1248-49. If a party

              13      is actively negligent and has committed an independent wrong, “that party has no right to
                      indemnity from other tortfeasors.” Id. at 1249. Furthermore, in order to establish indemnity, there
              14
                      must be some nexus proven between the indemnitee and indemnitor. Rodriguez v. Primadonna
              15
                      Co., LLC, 216 P.3d 793, 802.
              16
                               Here, plaintiffs’ complaint states the injuries he obtained from both incidents, thus
              17      serving as the nexus between the two parties. (ECF No. 31). However, plaintiff alleges the
              18      Callville defendants, in a separate cause of action, are liable for maintaining the dock in a
              19      negligent manner. (Id.). Thus, taking the allegations in plaintiff’s complaint as true, the Callville
              20      defendants were actively negligent and committed an independent wrong. (Id.). Therefore, the

              21      Callville defendants have no right to indemnity. Pack, 277 Nev. at 1249.

              22               This court grants GRG’s motion to dismiss the claim of equitable indemnity. This court
                      denies the Callville defendants’ request for leave to amend due to futility.
              23
                      ...
              24
                      ...
              25
                      ...
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                   -5-
                      Case 2:20-cv-00671-JCM-NJK Document 42 Filed 10/14/20 Page 6 of 6



                1     IV.   Conclusion
                2           Accordingly,

                3           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to

                4     dismiss the cross claims (ECF No. 31) be, and the same hereby is, GRANTED in part and
                      DENIED in part.
                5
                            DATED October 14, 2020.
                6
                                                             __________________________________________
                7                                            UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                           -6-
